                                           Case 3:18-cv-02488-JD Document 23 Filed 07/14/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LAKSHMI ARUNACHALAM,                                Case No. 3:18-cv-02488-JD
                                                        Plaintiff,
                                   8
                                                                                             ORDER DISMISSING CASE
                                                 v.
                                   9

                                  10     EDWARD J. DAVILA, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court struck the original complaint in this case for revealing the home addresses of

                                  14   two district judges. Dkt. No. 6. The Court dismissed an amended complaint that ran well over

                                  15   100 pages in length and purported to sue, among others, former President Obama, a current United

                                  16   States Senator, several Federal Circuit judges, and judges on federal and state courts in Delaware,

                                  17   Texas, and this district. Dkt. No. 12. The amended complaint was accompanied by hundreds of

                                  18   pages of exhibits. Dkt. No. 9. Plaintiff was expressly advised that judicial officers are rarely, if

                                  19   ever, subject to a lawsuit for performance of their duties, and that further leave to amend would

                                  20   likely not be granted. Dkt. No. 12 at 1-2.

                                  21          Plaintiff sought mandamus review of the dismissal by the Ninth Circuit, which was denied.

                                  22   Dkt. No. 17. The Supreme Court affirmed the denial of mandamus on less than a quorum because

                                  23   several of the justices were named as putative defendants by plaintiff. Dkt. No. 22.

                                  24          Plaintiff filed a second amended complaint that again purports to sue a multitude of past

                                  25   and present federal judges and justices, elected and appointed officials, and others. Dkt. No. 14.

                                  26   The second amended complaint is 124 pages long, and is, like the prior versions, an unintelligible

                                  27   mass of allegations that do not amount to a plausible claim of any sort.

                                  28
                                           Case 3:18-cv-02488-JD Document 23 Filed 07/14/20 Page 2 of 2




                                   1          Plaintiff has had several opportunities to file an actionable complaint. The case is

                                   2   dismissed with prejudice. See Choudhuri v. Specialised Loan Servicing, Case No. 19-cv-4198-JD,

                                   3   2020 WL 3892867, at *1 (N.D. Cal. July 11, 2020).

                                   4          IT IS SO ORDERED.

                                   5   Dated: July 14, 2020

                                   6

                                   7
                                                                                                   JAMES DONATO
                                   8                                                               United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
